

114 S1571 IS: Read the Bills Act
U.S. Senate
2015-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1571IN THE SENATE OF THE UNITED STATESJune 15, 2015Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo preserve the constitutional authority of Congress and ensure accountability and transparency in
			 legislation. 
	
		1.Short
 titleThis Act may be cited as the Read the Bills Act.
		2.Constitutional
			 authority statement
			(a)In
 generalThis Act is enacted pursuant to the power conferred by the Constitution of the United States upon each House of Congress by—
 (1)article I, section 5, clauses 2 and 3 to determine the rules and keep a journal of its proceedings, respectively;
 (2)article I, section 7, clause 2 to ensure that bills that become law have been actually passed by, not just passed through, each House of Congress; and
 (3)article I, section 8, clause 18, which authorizes Congress to make all laws that are necessary and proper for carrying into execution the rules of each House of Congress.
				(b)Standing
 provisionThe provision of this Act under which any person who is aggrieved by the enforcement of any law enacted either in violation of the rules of proceedings of either House of Congress, or by the suspension of the rules, as prescribed herein, shall have standing in a court of law, is enacted pursuant to article III, section 2 of the Constitution of the United States.
 3.FindingsCongress finds the following: (1)The Constitution of the United States vests all legislative powers granted therein in Congress.
 (2)Each Member of Congress is elected by the people to whom the Member is accountable, and Members must represent the people of their respective State or District in exercising their legislative powers.
 (3)Establishing a Government of enumerated powers, article I, section 1 of the Constitution of the United States obliges Congress to exercise only those legislative powers provided for in the Constitution of the United States, and article VI of the Constitution of the United States requires that each Member of Congress be bound by oath or affirmation to support the Constitution of the United States by enacting only those laws, and making only those resolutions, that are pursuant to the Constitution of the United States and not prohibited thereby.
 (4)To ensure that Congress is politically and legally accountable to the people, article I, section 5 of the Constitution of the United States requires each House of Congress to keep a journal of its proceedings and from time to time publish the same.
 (5)To ensure that no legislation is passed without effective representation of the interests of the people by the elected Members of Congress, article I, section 7 of the Constitution of the United States provides that only a bill “which shall have passed the House of Representatives and the Senate,” and not vetoed by the President, shall become a law.
 (6)According to section I of the Manual of Parliamentary Practice for the Use of the Senate of the United States, written by Thomas Jefferson in 1801 (referred to in this section as Jefferson's Manual), “nothing tended more to throw power into the hands of administration and those who acted with the majority … than a neglect of, or departure from, the rules of proceeding [which] operated as a check and control of the actions of the majority [and] a shelter and protection to the minority”.
 (7)According to sections XXII and XL of Jefferson's Manual, it was the rule of the Senate that every bill receive 3 readings, 2 full readings by the Clerk of the Senate, and a third reading of the title of the bill only, because “every member of the Senate had a printed copy [of the bill] in his hand.”.
 (8)According to sections XXIV, XXV, and XL of Jefferson's Manual, it was the rule of the House of Representatives, following the parliamentary procedure of the English House of Commons, that every bill receive 2 full readings by the Clerk of the House of Representatives, and a reading of the whole contents of the bill verbatim by the Speaker of the House of Representatives before the House of Representatives voted on the bill.
 (9)Under the current rules of the Senate, the Senate has departed from its original practice of a full first and second reading of each bill, and of ensuring that each Senator has a printed or other verbatim copy of each bill before passage thereof, having by rule XIV of the Standing Rules of the Senate limited each reading of a bill to the reading of the title of the bill only, unless the Senate in any case shall otherwise order.
 (10)Under the current rules of the House of Representatives, the House of Representatives has by rule XVI (8) and rule XVIII (5) embraced its original practice of full first and second readings of each bill, but has regularly departed from this practice by unanimous consent of the House of Representatives, and has dispensed altogether its original practice of a verbatim third reading of each bill before passage, limiting such third reading to the reading of the title only, including the reading of the title only even when Members of the House of Representatives have no printed or other verbatim copy of the bill before passage.
 (11)Although section 106 of title 1, United States Code, requires a bill to be made available in written form to each Member of Congress before final passage, Congress has by statute conferred upon itself the power, during the last 6 days of a session of Congress, by concurrent resolution, to vote for passage of a bill that is not in written form at the time of final passage.
 (12)As a direct consequence of the departure of the Senate and the House of Representatives from the salutary practice of full, verbatim readings of each bill before final passage, and further, as a direct consequence of Congress, by concurrent resolution and otherwise, having permitted certain appropriation, budget, and regulatory bills to be enacted into law without such bills being printed and presented to Congress in written form prior to final passage, Congress has—
 (A)imposed upon the people of the United States excessively long bills, largely written by an unelected bureaucracy, resulting in generally incomprehensible, cumbersome, oppressive, and burdensome laws, containing hidden provisions for special interests;
 (B)deprived the people of the United States and their elected Senators and Members of a full and fair opportunity to examine the text of bills, and all amendments thereto, prior to passage;
 (C)undermined the confidence of the people of the United States as a result of its failure to provide adequate notice to the people before a vote is taken on the bills and amendments thereto; and
 (D)has called into question the integrity and reliability of the legislative processes in both Houses of Congress by its failure to ensure that each Senator and each Member of the House of Representatives has, prior to passage, either listened attentively to the reading of the full text of each bill, and amendments thereto, or has personally read the text thereof.
 (13)Federal law currently sets forth various requirements relating to the form of bills and resolutions, and the procedure for enacting laws, including—
 (A)the form of the enacting clause of all Acts of Congress (section 101 of title 1, United States Code);
 (B)the form of the resolving clause of all joint resolutions (section 102 of title 1, United States Code);
 (C)a limitation on the use of enacting or resolving words (section 103 of title 1, United States Code);
 (D)the requirement regarding the numbering of sections and the requirement that each contain a single proposition (section 104 of title 1, United States Code);
 (E)the style and title for all bills making appropriations (section 105 of title 1, United States Code); and
 (F)the process by which each bill or joint resolution is handled after passage (section 106 of title 1, United States Code).
				4.Text of bill or
 resolution to specify its constitutional authority, current lawChapter 2 of title 1, United States Code, is amended by inserting after section 105 the following:
			
				105a.Text of bill
				or resolution to specify its constitutional authority
					(a)Requirement
						(1)In
 generalAny bill or resolution introduced in either House of Congress shall contain a provision citing the specific powers granted to Congress in the Constitution of the United States to enact the proposed bill or resolution, including all the provisions thereof.
						(2)Failure to
 complyAny bill or resolution that does not comply with paragraph (1) shall not be accepted by the Clerk of the House of Representatives or the Secretary of the Senate.
						(b)Floor
				consideration
						(1)In
 generalThe requirements of subsection (a)(1) shall apply to any bill or resolution presented for consideration on the floor of either House of Congress, including a bill or resolution reported from a committee of either House of Congress, produced by conference between the 2 Houses of Congress, or offered as a manager’s amendment.
						(2)Failure to
 complyAny bill or resolution that does not comply with paragraph (1) shall not be submitted for a vote on final passage.
						(c)No waiver or
 modificationNeither House of Congress, nor Congress jointly, by concurrent resolution, unanimous consent, or any other order, resolution, vote, or other means, may dispense with, or otherwise waive or modify, the requirements under this section.
					105b.Text of bill
				or resolution to set forth current law
					(a)Requirement
						(1)In
 generalAny bill or resolution introduced in either House of Congress that is intended to amend or modify the effect of, or would have the effect of amending or modifying the effect of, any current provision of law, including the expiration date of any law, shall set forth—
 (A)the current version of the entire section of the current law that the bill or resolution proposes to amend, verbatim;
 (B)the amendments proposed in the bill or resolution; and
 (C)the section of law as it would read as modified by the amendments proposed, except that this subparagraph shall not apply to any bill or resolution that would strike the text of an entire section of a law.
							(2)Failure to
 complyAny bill or resolution that does not comply with paragraph (1) shall not be accepted by the Clerk of the House of Representatives or the Secretary of the Senate.
						(b)Floor
				consideration
						(1)In
 generalThe requirements under subsection (a)(1) shall apply to any bill or resolution presented for consideration on the floor of either House of Congress, including a bill or resolution reported from a committee of either House of Congress, produced by conference between the 2 Houses of Congress, or offered as a manager’s amendment.
						(2)Failure to
 complyAny bill or resolution that does not comply with paragraph (1) shall not be submitted to a vote on final passage.
						(c)No waiver or
 modificationNeither House of Congress, nor Congress jointly, by concurrent resolution, unanimous consent, or any other order, resolution, vote, or other means, may dispense with, or otherwise waive or modify, the requirements under this section.
					105c.Procedures
				prior to vote on bill or resolution
					(a)In
				general
 (1)Requirements for voteA vote on final passage of a bill (except for private bills) or a resolution may not occur in either House of Congress, unless—
 (A)the full text of the bill or resolution is published at least 7 days before the vote on an official Internet website of each House of Congress, easily available to and readily usable by the public, using an open format that is platform independent, machine readable, and available without restrictions on searchability, retrieval, downloading, and indexing, separate and apart from the calendar of the Senate or the House of Representatives;
 (B)public notice of the specific calendar week during which the vote is scheduled to take place is posted on the official Internet websites described in subparagraph (A) not less than 6 days before the Monday of the calendar week during which the vote is scheduled to take place, with failure to take the vote during the noticed week requiring a new notice under this subparagraph; and
 (C)except as provided in paragraph (2), the Clerk of the House of Representatives or the Secretary of the Senate has read the full text of the bill or resolution, verbatim, to the respective body of each House of Congress, which have been called to order and physically assembled with a constitutionally required quorum to do business being present throughout the time of the full reading of the text of the bill or resolution.
 (2)If a bill or resolution is enrolled by either the House of Representatives or the Senate, for any subsequent consideration of the enrolled bill or resolution—
 (A)it is not necessary for the full text of the bill or resolution to be reread to the House of Congress in which the bill or resolution passed; and
 (B)the full text of any amendment to the text of the enrolled bill or resolution shall be read, verbatim, to each House of Congress.
							(b)Affidavit
						(1)In
 generalBefore voting in favor of final passage of a bill (except a private bill) or resolution, each Senator and each Member of the House of Representatives, except as provided in paragraph (2), shall sign an affidavit executed under penalty of perjury under section 1621 of title 18 attesting that the Senator or Member—
 (A)was present throughout the entire reading of each such bill or resolution, and listened attentively to such reading in its entirety; or
 (B)prior to voting for passage of such bill or resolution, read attentively each such bill or resolution in its entirety.
							(2)Vote against
 passageA Senator or a Member of the House of Representatives shall not be required to sign an affidavit described in paragraph (1) if the Senator or Member voted against passage of the bill or resolution.
 (3)RecordsCopies of each affidavit described in paragraph (1) signed by a Senator or a Member of the House of Representatives shall be maintained by the Secretary of the Senate or the Clerk of the House of Representatives, respectively.
 (c)JournalWith respect to each vote on final passage of a bill (except for a private bill) or resolution, each House of Congress shall cause to be recorded in the journal of its proceedings that the publishing, notice, reading, and affidavit requirements under this section have been satisfied.
					(d)No waiver or
 modificationNeither House of Congress, nor Congress jointly, by concurrent resolution, unanimous consent, or any other order, resolution, vote, or other means, may dispense with, or otherwise waive or modify, the requirements set forth in this section.
					105d.Enforcement
				clause
					(a)In
 generalAn Act of Congress that does not comply with section 105a, 105b, or 105c shall have no force or effect and no legal, equitable, regulatory, civil, or criminal action may be brought under such an Act of Congress.
					(b)Cause of
 actionWithout regard to the amount in controversy, a cause of action under sections 2201 and 2202 of title 28, United States Code, against the United States seeking appropriate relief (including an injunction against enforcement of any law, the passage of which did not conform to the requirements of section 105a, 105b, or 105c) may be brought by—
 (1)a person aggrieved by an action of an officer or employee in the executive branch of the Federal Government under an Act of Congress that did not comply with sections 105a, 105b, and 105c;
 (2)a Member of Congress aggrieved by the failure of the House of Congress of which the Member is a Member to comply with section 105a, 105b, or 105c; and
 (3)a person individually aggrieved by the failure of a Senator for the State in which the aggrieved person resides or by the failure of a Member of the House of Representatives for the District in which the aggrieved person resides to fulfill the obligations of the Senator or Member under section 105a, 105b, or 105c..
 5.Technical and conforming amendmentsThe table of sections for chapter 2 of title 1, United States Code, is amended by inserting after the item relating to section 105 the following:
			105a. Text of bill or resolution to specify its constitutional authority.105b. Text of bill or resolution to set forth current law.105c. Procedures prior to vote on bill or resolution.105d. Enforcement clause..
		6.Severability
 clauseIf any provision of this Act or an amendment made by this Act, or the application of a provision or amendment to any person or circumstance, is held to be invalid for any reason in any court of competent jurisdiction, the remainder of this Act and amendments made by this Act, and the application of the provisions and amendment to any other person or circumstance, shall not be affected.